Motion, insofar as it seeks leave to appeal from the Supreme Court order dismissing the petition, dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain the motion (see, NY Const, art VI, § 3 [b]; CPLR 5602 [a]); motion, insofar as it seeks leave to appeal from the Appellate Division orders denying poor person relief and renewal, dismissed upon the ground that those orders do not finally determine the proceeding within the meaning of the Constitution. Motion for person relief dismissed as academic.